MEMORANDUM ***
California state prisoner Charles Roger Jorss appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action under the screening provisions of 28 U.S.C. § 1915A. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), we affirm.
Jorss filed an amended complaint on behalf of other prisoners, identifying himself in the caption as “assisting the plaintiff[s].” The district court properly dismissed the complaint because a plaintiff acting pro se cannot represent others. See Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.1997) (‘While a non-attorney may appear pro se on his own behalf, he has no authority to appear as an attorney for others than himself.”) (internal quotations and citation omitted).
Jorss’s contention that he stated a claim under the Racketeer Influenced and Corrupt Organizations Act (“RICO”) is without merit. Even were Jorss permitted to proceed pro se as the sole plaintiff, his RICO claim would fail because he did not allege injury to his business or property. See Oscar v. Univ. Students Co-op. Ass’n, 965 F.2d 783, 785 (9th Cir.1992) (en banc) (“injuries to property are not actionable under RICO unless they result in tangible financial loss to the plaintiff’ and “personal injuries are not compensable under RICO”).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.